ACCEPTED
                                                                                           06-14-00234-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                      TEXARKANA, TEXAS
                                                                                      2/25/2015 2:27:43 PM
                                                                                           DEBBIE AUTREY
                                                                                                    CLERK

                                  NO. 06-14-00234-CR
                                  NO. 06-14-00235-CR
                                                                           FILED IN
                                                                    6th COURT OF APPEALS
                                                                      TEXARKANA, TEXAS
MELVIN WAYNE                               § IN THE COURT OF        APPEALS
                                                                    2/26/2015 9:18:00 AM
RICHARDSON                                                              DEBBIE AUTREY
                                                                            Clerk
V.                                          § FOR THE SIXTH DISTRICT

STATE OF TEXAS                              § OF TEXAS AT DALLAS


                   MOTION FOR AN EXTENSION OF TIME
                      TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         COMES NOW, Melvin Wayne Richardson, Appellant in the above

named cause number, by and through his duly appointed attorney on appeal,

and requests that this Court extend the time for filing Appellant’s brief from

February 26, 2014 to April 27, 2015.

                                              I.

         In trial case number F06-62662, on May 10, 2010, Appellant was pled

guilty to the indictment and was convicted in the 195th Judicial District

Court in Dallas County, Texas of aggravated assault with a dangerous

weapon. (CR1: 291).              The jury assessed punishment at 40 years’




1
    CR1 refers to the District Court Clerk’s record in F06-68662.
imprisonment. (CR1: 26, 292). After filing an application for an 11.07 writ

of habeas corpus with the Texas Court of Criminal Appeals, that Court

issued an opinion on November 19, 2014 granting Appellant an appeal out

of time. (CR1: 34-37). Appellant subsequently filed a timely notice of

appeal. (CR1: 38).

       In trial case number F06-62371, on May 10, 2010, Appellant was pled

guilty to the indictment and was convicted in the 195th Judicial District

Court in Dallas County, Texas of unlawful possession with intent to deliver

cocaine, 4G. (CR2: 233).          The jury assessed punishment at 25 years’

imprisonment. (CR2: 23, 294). After filing an application for an 11.07 writ

of habeas corpus with the Texas Court of Criminal Appeals, that Court

issued an opinion on November 19, 2014 granting Appellant an appeal out

of time. (CR2: 30-33). Appellant subsequently filed a timely notice of

appeal. (CR2: 36).

                                           II.

           The due date for Appellant’s Brief is February 26, 2015.

                                          III.


2
  The trial court entered an order Nunc Pro Tunc correcting the judgment from twenty
years to forty years. (CR1: 26).
3
  CR2 refers to the District Court Clerk’s record in F06-62371.
4
  The trial court entered an order Nunc Pro Tunc correcting the judgment from forty years
to twenty-five years. (CR2: 29).
      Appellant requests an extension of time of thirty (60) days in which to

file his Brief. No previous extension of time has been requested by

Appellant.

                                     IV.

      Appellant submits that a reasonable explanation exists for this

requested extension. Appellant relies on the following facts to reasonably

explain why the brief has not yet been prepared and the need for an

extension of time in which to file Appellant’s Brief:

       (1) The undersigned attorney filed briefs in cause numbers 05-14-

      00554-CR & 05-14-00555-CR styled Jarmal Deon Speed v. State of

      Texas on December 12, 2014 pending in the 5th District Court of

      Appeals, Dallas, Texas.

      (2) The undersigned attorney filed a brief in cause number 05-14-

      00486-CR styled Jose Maya v. State of Texas pending in the 5th

      District Court of Appeals, Dallas, Texas.

      (3) The undersigned attorney filed a petition for discretionary review

      in cause number PD-1541-14 styled Leonardo Geronimo Renteria

      Sanchez v. State of Texas on December 18, 2014 pending in the Texas

      Court of Criminal Appeals, Austin, Texas.
      (4) The undersigned attorney filed a brief in cause number 05-13-

      01710-CR styled Errington Charles Hatch v. State of Texas on

      January 31, 2015 pending in the 5th District Court of Appeals, Dallas,

      Texas.

      (5) The undersigned attorney filed a brief in cause number 08-14-

      00208-CR styled Danielle Lozono v. State of Texas on February 17,

      2015 pending in the 8th District Court of Appeals, El Paso, Texas.

      (6) The undersigned attorney filed a brief in cause number 05-14-

      00447/00448/00449/00450/00451-CR styled Chason Matthew Oden

      v. State of Texas on February 20, 2015 pending in the 5th District

      Court of Appeals, Dallas, Texas.

      (7) The undersigned attorney is preparing a brief in cause number 05-

      14-00720-CR styled Raymond Edwards III v. State of Texas pending

      in the 5th District Court of Appeals, Dallas, Texas.

      (8) The undersigned attorney is preparing a brief in cause numbers 05-

      14-00331/00332/00333/00334-CR styled Neko Boykin v. State of

      Texas pending in the 5th District Court of Appeals, Dallas, Texas.

                                V.

      This Motion is not brought for purposes of delay but so that the

appellate record can be read and evaluated, and so that the legal and factual
issues presented by the appellate record can be properly briefed and

presented to this Court on Appellant’s behalf.

      WHEREFORE, Appellant requests this Court extend Appellant’s

deadline to file its brief to April 27, 2015.

                                                Respectfully submitted,

                                                /s/ Nanette Hendrickson

Lynn Pride Richardson                           Nanette Hendrickson
Chief Public Defender                           Assistant Public Defender
Dallas County, TX                               Texas State Bar No. 24081423
                                                Frank Crowley Courts Building
                                                133 N. Riverfront Blvd., LB-2
                                                Dallas, Texas 75207-4399
                                                (214) 653-3582 (phone)
                                                (214) 653-3539 (fax)


                       CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion was served
on the Dallas County Criminal District Attorney’s Office (Appellate
Division), 133 N. Riverfront Blvd., B-19, 10th Floor, Dallas, Texas, 75207,
by hand delivery and electronic service at DCDAAppeals@dallascounty.org
on February 25, 2015.

                                                /s/ Nanette Hendrickson
                                                Nanette Hendrickson